Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 13-20, drawn to “A method of sorting material comprising the steps of: providing a vibrating screen pivotally coupled to a base mainframe, providing a hydraulic system which controls a pivot angle between the screen and the mainframe, providing a conveyor, making a selection between two configurations, lowering said vibrating screen from starting orientation to a later orientation, and if first configuration selected causing a first clearance characteristic to occur and if second configuration is selected causing a second clearance characteristic to occur without using a source of power, classified in B07B13/18.
II. Claims 21-27, drawn to “A method for sorting material comprising the steps of: providing a vibrating screen fixed to a screen base which is coupled to a base mainframe, providing an overhead feed conveyor configured to provide material to be screened to the vibrating screen at various angles; wherein said overhead feed conveyor is couled to a the screen base via tube-in-tube support legs, providing a screen maintenance link which is selectively coupled though an offset connection, and using said vibrating screen to sort material, classified in B07B1/005.
s 28-32, drawn to “A method for sorting material comprising the steps of: providing a vibrating screen coupled to a screen base, which is pivotally coupled to a base mainframe, inclining said vibrating screen, providing a feed conveyor configured to provide material to be screened to the vibrating screen, wherein said feed conveyor is coupled to screen base via a variable length support, and selectively changing a separation distance between said feed conveyor and said vibrating screen when said vibrating screen is in a predetermined configuration without using any hydraulic or electric components, classified in B07B1/46.


Inventions I, II and IIl are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (8) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design, effect, have mutually exclusive characteristics and are not obvious variants. More specifically, Invention I comprises characteristics such as means for control forces to increase and decrease a pivot angle between the vibrating screen and the base mainframe,  while Invention II comprises an overhead fee conveyor, conveyor tube-in-tube support legs and a screen maintenance link and using the vibrating screen to sort material and further while Invention III comprises a feed conveyor coupled to a screen base via a variable length support and means to selectively change the separation distance between the feed conveyor and 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655